631 F.2d 1227
7 Fed. R. Serv. 285
UNITED STATES of America, Plaintiff-Appellee,v.Lazaro Baltazar CALDERA, Defendant-Appellant.
No. 80-1299

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Unit A
Dec. 4, 1980.
J. Roberto Rodriguez, Knox Jones, McAllen, Tex., for defendant-appellant.
John M. Potter, Asst. U.S. Atty., Houston, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before BROWN, POLITZ and TATE, Circuit Judges.
PER CURIAM:


1
Appellant, Lazaro Baltazar Caldera, appeals from a February 26, 1980 decision of the District Court revoking his probation.  The District Court's decision was based, in part, on the Court's finding that on January 6, 1980, Caldera was in possession of a quantity of cocaine, discovered by police officers during an arrest of Caldera and a search of his car.  Caldera complains that testimony and evidence introduced at his probation revocation hearing denied him his right to confront and cross-examine witnesses.  Specifically, Caldera complains of (i) the introduction of a laboratory report proving positive for cocaine through the testimony of a police officer who did not participate in the chemical analysis or preparation of the report, and (ii) the testimony of a police officer concerning a field test which proved positive for cocaine, where the testifying officer, though present during the field test, did not actually perform the test.  Caldera's complaints are not without merit.  We, therefore vacate and remand with instructions that Caldera be entitled to another evidentiary hearing comporting more fully with Caldera's right to confront and cross-examine witnesses.  See United States v. Cain, 615 F.2d 380 (5th Cir.1980).


2
VACATED and REMANDED.